FILED
                            NOT FOR PUBLICATION                             MAR 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DARREN EUGENE SHERMAN-BEY,                       No. 13-55337

               Plaintiff - Appellant,            D.C. No. 2:12-cv-09281-RGK-RZ

  v.
                                                 MEMORANDUM*
MATTHEW L. CATE, Secretary of the
California Department of Correction &
Rehabilitation, official capacity; et al.,

                Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Darren Eugene Sherman-Bey appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e), Barren

v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed Sherman-Bey’s action because

Sherman-Bey failed to allege facts sufficient to show that defendants consciously

disregarded a serious risk to his health when delayed renewal of an exemption

from prison policy allowing him to continue carrying his prescription pain

medicine on his person. See Farmer v. Brennan, 511 U.S. 825, 845, 847 (1994) (a

prison official acts with deliberate indifference by failing to take reasonable

measures to abate a substantial risk of serious harm to an inmate’s health); Toguchi

v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (explaining that “[d]eliberate

indifference is a high legal standard,” and that medical malpractice or gross

negligence is insufficient to establish deliberate indifference to serious medical

needs).

      AFFIRMED.




                                           2                                      12-16805